Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 01/15/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Double Patenting
Claims 1-7, 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of Patent 10,348,621 B2 in view of US 6,675,218 B1 to Mahler et al. (hereinafter “Mahler”)

Regarding Claim 1, Patent 10,348,621 teaches  A method, comprising: 
receiving, at a network port of a device, a first network packet and a second network packet, wherein the device includes a memory providing a user space, wherein a first router is implemented in a host software stack in the user space, wherein a virtual machine is instantiated in the device and implements a second router, and wherein the user space includes a processing pipeline configured to perform packet switching processing; copying, the first network packet and the second network packet to the processing pipeline, resulting in a first copied network packet and a second copied network packet; forwarding, by the first router, the first copied network packet using the processing pipeline; accessing, by the second router, the second copied network packet from the processing pipeline; and forwarding, by the second router, the second copied network packet responsive to the accessing the second copied network packet. (Claim 8)
Patent 10,348,621 teaches copying a network packet to the user space, but does not explicitly teach copying the network packet by a driver of a kernel of the device.
However, the concept of copying packets from a kernel space to a user space for processing is well known in the art. For example, in a similar field of endeavor, Mahler discloses in Column 2 lines 36-67 and Column 3 lines 1-12, user space and kernel space are in separate areas of memory, in which the process of moving a packet typically includes copying the packet to the destination area and deleting the original.  Kernel code (i.e. driver) is the core of the operating system, handling matters such as process scheduling, memory management, hardware communication, and network traffic processing, and runs in kernel space. Once the incoming packet reaches the top of the kernel protocol stack, it is copied to user space to be processed by the application layer of the stack, and it is then deleted from kernel space.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 10,348,621 to include the above limitations as suggested by Mahler, in order for applications at the application layer to access packets in lower layers for processing, as applications running in user space or only able to view and operate on packets when the packets originate in user space or passed up through the protocol stack into the application layer for processing as indicated in Column 3 lines 1-12 and lines 51-54 of Mahler.

Regarding Claim 2, Patent 10,348,621/Mahler teaches method of claim 1, wherein Mahler further teaches the driver of the kernel comprises an Ethernet driver. (Column 5 lines 9-13 and Figure 2, illustrates ethernet driver of the protocol stack) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Patent 10,348,621/Mahler teaches The method of claim 2, wherein Mahler further teaches the Ethernet driver is executing in the kernel. (Column 2 lines 37-52, discloses kernel code in kernel space) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Patent 10,348,621/Mahler teaches The method of claim 1, wherein Patent 10,348,621 further teaches the forwarding, by the second router, the second copied network packet comprises transmitting the second copied network packet through another network port to a network. (Claim 8 lines 22-27)

Regarding Claim 5, Patent 10,348,621/Mahler teaches The method of claim 1, wherein Patent 10,348,621 further teaches the processing pipeline is further configured to perform packet routing processing. (Claim 10)

Regarding Claim 6, Patent 10,348,621/Mahler teaches The method of claim 1, wherein Patent 10,348,621 further teaches the processing pipeline is configured to perform Layer 2 (L2) packet processing. (Claim 8 lines 14-15)

Regarding Claim 7, Patent 10,348,621/Mahler teaches The method of claim 1, wherein Patent 10,348,621 further teaches the processing pipeline is configured to perform Layer 3 (L3) packet processing. (Claim 8 lines 14-15)

Regarding Claim 9, Patent 10,348,621/Mahler teaches The method of claim 1, wherein Patent 10,348,621 further teaches the forwarding, by the second router, the second copied network packet comprises performing routing or switching of the second copied network packet. Claim 8 lines 22-27)

Regarding Claim 10, Patent 10,348,621/Mahler teaches The method of claim 1, further comprising: Patent 10,348,621 further teaches receiving an operational mode command from a remote device; updating parameters of a data model based on the operational mode command, wherein the data model comprises an interface for exposing updatable parameters associated with the virtual machine; and updating a state associated with a software routing functionality of another router based on the parameters of the data model. (Claim 9)

Allowable Subject Matter
Claims 11-20 are allowed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20180225254 to Hu et al, directed to a vNIC buffer located in kernel space in which packet data is copied to user space after being received in order to be used by an application.
US 2013/0208722 to Armstrong et al., directed to receiving ethernet packets, parsing, analyzing packets in kernel space, and transferring packets to user space such as to designated queues and/or threads.  Doing so allows specific Ethernet packets containing a variety of control protocols and/or application data flows in an embedded system to be routed, prioritized, and/or queued in a manner that may be more efficient to alternative approaches at least in some cases.
US 2016/0105333 to Lenglet et al., directed to software and hardware forwarding elements for processing data packets associated with a set of logical observation points at which logical processing pipeline is implemented.
US 2016/0197774 to Koponen et al, directed to managed forwarding elements that are software or hardware forwarding elements managed to receive packets from end machines, perform logical processing on the packets, and send the packets across the physical network to their destination (e.g., at another machine also conencted to a different managed forwarding element)
US 2014/0122727 to Miner et al., directed to a software router running in application memory space of a general purpose computer receiving packets from kernel space ethernet interfaces
US 2015/0281125 to Koponen et al., directed to receiving a packet by a kernel module of a managed forwarding element through a NIC of a physical host machine or a virtual port abstraction, determining if there is a flow entry match, and processing the packet via pipeline processing.  Sending packets to a user space module that performs lookups over numerous processing pipeline stages, resubmitting the packet after each stage until the end.
US 66758218 to Mahler et al., directed to receiving packets in a kernel space, copying the packet to the user space to be processed by the application layer in user space

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477